
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 64
        [WC Docket No 13-39; Report No. 2997]
        Petitions for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
          SUMMARY:
          In this document, Petitions for Reconsideration (Petitions) have been filed in the Commission's Rulemaking proceeding by W. Scott McCollugh, on behalf of Transcom Enhanced Services, Inc.; Mary C. Albert on behalf of Comptel; David L. Nace, on behalf of Carolina West Wireless, Inc.; Charles W. McKee, on behalf of Sprint Corporation; David Cohen, on behalf of United States Telecom Association; and Genevieve Morelli, on behalf of the Independent Telephone & Telecommunications Alliance.
        
        
          DATES:

          Oppositions to the Petitions must be filed on or before March 3, 2014. Replies to an opposition must be filed on or before March 11, 2014.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW., Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:

          For additional information on this proceeding, please contact Gregory Kwan, Wireline Competition Bureau, Competition Division, at (202) 418-1191 or by email at Gregory.Kwan@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of Commission's document, Report No. 2997, released February 4, 2014. The full text of this document is available for viewing and copying in Room CY-B402, 445 12th Street SW., Washington, DC or may be purchased from the Commission's copy contractor, Best Copy and Printing, Inc. (BCPI) (1-800-378-3160). The Commission will not send a copy of this Notice pursuant to the Congressional Review Act, 5 U.S.C. 801(a)(1)(A), because this Notice does not have an impact on any rules of particular applicability.
        
          Subject: Rural Call Completion, FCC 13-135, published at 78 FR 76218, December 17, 2012 and at 78 FR 76257, December 17, 2013, in WC Docket No. 13-39, and published pursuant to 47 CFR 1.429(e). See § 1.4(b)(1) of the Commission's rules.
        
          Number Of Petitions Filed: 5
        
          Federal Communications Commission.
          Gloria J. Miles,
          Federal Register Liaison, Office of the Secretary, Office of Managing Director.
        
      
      [FR Doc. 2014-03287 Filed 2-13-14; 8:45 am]
      BILLING CODE 6712-01-P
    
  